DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-13, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filippo et al. (US 2018/0293166) (hereafter Filippo), in view of Mudusuru et al. (US 2015/0378747)(hereafter Mudusuru).
As per claims 1, Filippo teaches an apparatus, comprising: 
a memory (fig. 1, memory); 
a memory controller coupled with the memory (fig. 2, 208); 
a first memory component associated with storing data for use by the memory controller (fig. 2; 206a, 206b; 210 can each be “a first memory component”; [0024]) 
a second memory component associated with storing control information for use by the memory controller (fig. 2, 204, a), wherein the memory controller is configured to: 
retrieve data from the first memory component (fig. 1, 174);
retrieve the control information from the second memory component ([0025], see the data flow in fig. 1); 

execute a command sequence based at least in part on the instruction set obtained from the second memory component ([0025], lines 4-10 describing instruction being executed; also see [0026] describing instruction being prefetched prior to being used).
Filippo does not explicitly teach wherein the memory is a memory array.
However, Mudusuru teaches wherein the memory is a memory array ([0016])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the memory array of Mudusuru with the memory of Filippo because it allows for data to persist even with powered down or disconnected from a power supply ([0016]).
As per claim 3, Filippo teaches wherein: 
the first memory component is further associated with storing second control information for use by the memory controller and comprises first banked locations for storing a first plurality of instruction sets (As illustrated in fig. 2A); and 
the second memory component comprises second banked locations for storing a second plurality of instruction sets ([0025], wherein as described there are a plurality of cache lines within this banked cache and each of them are construed to be a location).
As per claim 4, Filippo teaches wherein: 
the first memory component comprises first unbanked locations for storing the data (As illustrated in fig. 4, 150 with unbanked being cache lines which do not hold the requested data); and 

As per claim 5, Filippo teaches wherein a first quantity of the first banked locations is greater than a second quantity of the second banked locations ([0002] describing how L2 is larger than L1).
As per claim 6, Filippo teaches: 
a first bus coupled with the memory array and the memory controller; and 
a second bus coupled with the memory array, the first memory component, and the second memory component (As illustrated in fig. 1 with the corresponding arrows).
As per claim 7, the combination of Filippo and Mudusuru teaches all the limitations of claim 1.  Mudusuru further teaches a second memory array configured to store device-specific information ([0016]), wherein the memory array comprises non-volatile memory cells ([0016]), and wherein the first memory component, the second memory component, and the second memory array comprise volatile memory cells ([0013]).
It would have been obvious before the effective filing date of the claimed invention to have combined the device specific information storage and volatile memory of Mudusuru with the device of Filippo because the device specific storage causes components to be initialized and the use of volatile memory provides for faster access ([0017]).
As per claim 8, the combination of Filippo and Mudusuru teaches: 
a first bus coupled with the memory array and the memory controller (Filippo, fig. 1); 
a second bus coupled with the memory array, the first memory component, and the second memory component (Filippo, fig. 1); and 

As per claim 9, Filippo teaches an apparatus comprising: 
a memory (fig. 1, memory), 
a first memory component coupled with the memory array and associated with storing data (fig. 1, unified cache), 
a second memory component coupled with the first memory component and associated with storing control information (fig. 1, L1 instruction cache), 
a memory controller coupled with the memory array, the first memory component, and the second memory component and configured to access data from the first memory component and at least a portion of the control information from the second memory component (As illustrated in fig. 1 and further the accesses are demonstrated in fig. 4), the memory controller configured to: 
transfer a first plurality of instruction sets from the memory array to receive a command associated with the memory controller based at least in part on transferring the first plurality of instruction sets (fig. 3, wherein the predecoding is the command and each instruction is an instruction set; the plurality of instructions being upon each miss to the L2 cache); 
transfer an instruction set of the first plurality of instruction sets to the second memory component based at least in part on receiving the command, the instruction set comprising a command sequence for executing the command (fig. 3, 108); and 
retrieve, by the memory controller, the instruction set from the second memory component based at least in part on transferring the instruction set from the first memory component to the second memory component (fig. 3; 108; [0029]).

However, Mudusuru teaches wherein the memory is a memory array ([0016])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined the memory array of Mudusuru with the memory of Filippo because it allows for data to persist even with powered down or disconnected from a power supply ([0016]).
As per claim 10, Filippo teaches wherein the memory controller is further operable to: 
perform an operation in accordance with the command sequence based at least in part on retrieving the instruction set from the second memory component (As illustrated in fig 3, wherein the command is each step including predecoding, storing, etc).
As per claim 11, Filippo teaches wherein the memory controller is further operable to: 
determine that the instruction set is absent from the second memory component and present in the first memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the determining (fig. 3, 116 also see fig. 4).
As per claim 12, Filippo teaches wherein the memory controller is further operable to: 
access a set of data stored in a location of the first memory component that comprises the instruction set; and 
write the set of data that is accessed to a second location of the second memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the accessing and the writing ([0012] describes evicting the predecoded instruction and then promoted back to the L1 cache).
As per claim 13, Filippo teaches wherein the memory controller is further operable to: 

determine that a second instruction set is present in the second memory component, the second instruction set comprising a second command sequence for executing the second command (fig. 4, 174 with predecoding); and 
retrieve the second instruction set from the second memory component based at least in part on the determining (As illustrated in fig. 4).
	As per claim 21, Filippo teaches a method, performed by a memory device, comprising: 
transferring first instruction sets stored in a memory to a first memory component associated with storing data for use by a memory controller (fig. 3, storing in L1 cache); 
receiving a command associated with the memory controller based at least in part on transferring the first instruction sets (fig. 3, predecode); 
obtaining an instruction set of the first instruction sets stored in the first memory component via a second memory component associated with storing control information for use by the memory controller, the instruction set comprising a command sequence for executing the command (fig. 3, 116 and also see fig. 4, 174); and 
executing the command sequence based at least in part on the instruction set obtained from the second memory component ([0025], lines 4-10 describing instruction being executed; also see [0026] describing instruction being prefetched prior to being used). 
Filippo does not explicitly teach wherein the memory is a memory array.
However, Mudusuru teaches wherein the memory is a memory array ([0016])

As per claim 22, Filippo teaches: 
transferring the instruction set from the first memory component to the second memory component based at least in part on receiving the command (fig. 3); and 
retrieving the instruction set from the second memory component based at least in part on transferring the instruction set to the second memory component, wherein the instruction set is obtained from the first memory component via the second memory component based at least in part on transferring the instruction set from the first memory component to the second memory component and accessing a location of the second memory component comprising the instruction set (As illustrated in fig. 3; wherein the cache line is accessed again via 116).
As per claim 23, Filippo teaches determining that the instruction set is absent from the second memory component and present in the first memory component, wherein the instruction set is transferred from the first memory component to the second memory component based at least in part on the determining (fig. 4, 174).
As per claim 24, Filippo teaches: 
receiving a second command associated with the memory controller, wherein the second command is further associated with accessing the memory array (fig. 4 wherein each instruction which causes the method to be performed is a command); 

retrieving the second instruction set from the second memory component based at least in part on the determining (fig. 4; 174); and 
accessing the memory array in accordance with the second command sequence (As illustrated in fig. 4).
As per claim 25, the combination of Filippo and Mudusuru teaches all the limitations of claim 21.  Mudusuru further teach transferring second instruction sets stored in the memory array to the second memory component at a startup time ([0011]).
It would have been obvious before the effective filing date of the claimed invention to have combined the movement of data at startup with the system of the combination of Filippo and Mudusuru because it provides for faster startup of the machine/computer.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Filippo and Mudusuru as applied to claim 1 above, and further in view of Barreh et al. (US 2020/0174903) (hereafter Barreh).
As per claim 2, the combination of Filippo and Mudusuru teaches all the limitations of claim 1.  The combination does not explicitly teach wherein the memory controller is closely- coupled with the first memory component and the second memory component.
Barreh teaches wherein the memory controller is closely- coupled with the first memory component and the second memory component ([0025]).
It would have been obvious before the effective filing date of the claimed invention to have combined the closely coupled memory of Barreh with the memory system of the .

Allowable Subject Matter
Claims 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURTEJ BANSAL whose telephone number is (571)270-5588. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)-272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/GURTEJ BANSAL/Primary Examiner, Art Unit 2139